DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 5, 2021 were received and fully considered. Claims 1, 2, and 26 were amended. Claims 31-35 are new. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 5, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 21-26, and 28-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.

The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 

Claim 1 (judicial exception):
“...determine an end-tidal carbon dioxide (etCO2) value from the capnogram signal; and compute an end-tidal carbon dioxide parameter quality index (etCO2 PQI) value based on a waveform of the capnogram signal, wherein the electronic processor computes the etCO2 PQI by operations including generating a capnogram histogram by binning counts of carbon dioxide level sample values of the capnogram signal into carbon dioxide level bins and determining the etCO2 PQI based on a metric comparing counts stored in all carbon dioxide level bins of an upper region of the capnogram histogram and counts stored in all carbon dioxide level bins of an intermediate region of the capnogram histogram...”


Claim 21 (judicial exception):
“...determine an end-tidal carbon dioxide (etCO2) value from the capnogram; and compute an end-tidal carbon dioxide parameter quality index (etCO2 PQI) value based on a CO2 fall time determined as a time interval from an upper carbon dioxide level threshold (Tupper) to a lower carbon dioxide level threshold (Tlower) of the capnogram.”

Claim 26 (judicial exception):
“...determine an end-tidal carbon dioxide (etCO2) value from the capnogram; and compute an end-tidal carbon dioxide parameter quality index (etCO2 PQI) value by operations including generating a capnogram histogram by binning counts of carbon dioxide level sample values of the capnogram into carbon dioxide level bins, and determining the etCO2 PQI based on a quantitative capnogram metric determined from the capnogram histogram, wherein the quantitative capnogram metric includes a metric of a portion of the capnogram histogram that is above a baseline...”


Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:

Claim 1 (additional limitations):
“...a carbon dioxide measurement component configured to measure respiratory carbon dioxide level; and an electronic processor... and a display component configured to display at least the determined etCO2 value and the computed etCO2 PQI value.”

Claim 21 (additional limitations):

“...an infrared optical absorption cell including an infrared light source/detector assembly to measure respiratory carbon dioxide level; and an electronic processor... and a display component configured to display at least the determined etCO2 value and the computed etCO2 PQI value.”

Claim 26 (additional limitations):
“...a carbon dioxide measurement component configured to measure respiratory carbon dioxide level; and an electronic processor... and a display component configured to display at least the determined etCO2 value and the computed etCO2 PQI value.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Dependent claims 1-6, 22-25, and 28-35 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-6, 21-26, and 28-35 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “the electronic processor computes the etCO2 PQI by operations including generating a capnogram histogram by binning counts of carbon dioxide level sample values of the capnogram signal into carbon dioxide level bins and determining the etCO2 PQI based on a metric comparing counts stored in all carbon dioxide level bins of an upper region of the capnogram histogram and counts stored in all carbon dioxide level bins of an intermediate region of the capnogram histogram,” which in combination of the rest of the claimed invention is allowable over the prior art of record. The closest teachings to the currently claimed invention were the references cited in previous office actions (Townsend). While Townsend teaches using a histogram to compute etCO2, Townsend does not explicitly teach the unique manner by which etCO2 is computed as currently claimed in the instant application, i.e. computes the etCO2 PQI by operations including generating a capnogram histogram by binning counts of carbon dioxide level sample values of the Therefore, claims 1-6, 21-26, and 28-35 are allowable over the prior art of record.
Claims 1-6, 21-26, and 28-35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 103 rejections raised in the previous office action were persuasive. These rejections are withdrawn.
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue the following:
The claimed invention is directed to a capnograph device, i.e. a patient monitor, which does not constitute an abstract idea.
The capnograph device and infrared optical absorption cell including a carbon dioxide component/infrared light source/detector assembly is not insignificant pre-solution activity –rather, it is an integral part of the solution, that is, an integral component of the capnograph device to which the present claims are directed
Examiner respectfully disagrees.
	While the claimed invention certainly recites a patient monitor, this does not integrate the identified judicial exception (mental processes) into a practical application. Again, the purported patient monitor (capnograph device and infrared optical absorption cell including a carbon dioxide component/infrared light source/detector assembly) equates to pre-solution activity (data gathering). See MPEP 2106.05(g). Also, Examiner maintains that the capnograph device is recited at a high level of generality. Furthermore, capnograph devices are widely known in the art as evidence by prior art cited in previous office actions. Also and pursuant to Berkheimer, Examiner cites evidence showing that capnograph devices are conventional. Please see below for example teachings.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 3890959, see col.9, lines 51+
US PG Pub. No. 2014/0018691 A1, see par.0164
US PG Pub. No. 2011/0098592 A1, see par.0128

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791